Citation Nr: 9910236	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1972 to October 1976.

During the course of this appeal, in a June 1997 substantive 
appeal, the veteran withdrew a claim for entitlement to 
service connection for post-traumatic stress disorder.  

Additionally, the RO granted a 10 percent evaluation for the 
veteran's left shoulder disability and he was notified of the 
same in a November 1997 Supplemental Statement of the Case 
and a December 1997 notice.  

In a March 1999 statement, the representative noted that in a 
September 1998 statement, the RO erroneously informed the 
veteran that the issue of an increased rating was dropped 
from his appeal because the RO had granted the veteran a 
10 percent evaluation.  Indeed, The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), in AB v. Brown, 6 Vet. App. 35, 39 (1993) 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulations.  The Court also 
stated that it follows that such a claim remains in 
controversy "where less than the  maximum available benefits 
is awarded."  Id. at 38.  Accordingly, the issue of 
entitlement for an evaluation in excess of 10 percent for a 
left shoulder disability is before the Board. 


FINDING OF FACT

The veteran's left shoulder disability is currently 
manifested by painful abduction nonetheless achievable to 
full range of motion at 180 degrees; moderate laxity on 
resistance of active adduction; tenderness; normal muscle 
strength; magnetic resonance imaging showing partially torn 
rotator cuff; and status post torn rotator cuff injury of the 
left shoulder.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
left shoulder disability has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  Waddell v. Brown, 5 Vet. App. 454, 456  (1993); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, as the veteran is 
right-handed, his right shoulder is considered the major 
upper extremity.  

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

The veteran's left shoulder disability (minor) is currently 
rated 10 percent, by analogy, under Diagnostic Code 5203.  
Under Diagnostic Code 5203, ratings are based on impairment 
of the clavicle or scapula.  Malunion of the clavicle or 
scapula is rated 10 percent.  Dislocation of the clavicle or 
scapula is rated 20 percent.  Nonunion of the clavicle or 
scapula with loose movement is rated 20 percent.  Or, as 
noted under this code, rate on impairment of function of the 
contiguous joint.  

Under Diagnostic Code 5202, ratings are based on impairment 
of the humerus.  Fibrous union of the humerus is rated as 40 
percent disabling for the minor extremity.  Recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements is rated as 20 
percent disabling for the minor extremity; with infrequent 
episodes and guarding of movement only at shoulder level 
rated as 20 percent disabling for the minor extremity.  
Malunion of the humerus with marked deformity is rated as 20 
percent disabling for the minor extremity; and malunion of 
the humerus with moderate deformity is rated as 20 percent 
disabling for the minor extremity.  Marked deformity in the 
major extremity warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5201, limitation of motion of the arm, 
at shoulder level, will be assigned a 20 percent evaluation 
for both the major and the minor.  Limitation of motion of 
the arm, midway between the side and shoulder level, will be 
assigned a 20 percent evaluation for the minor, respectively.  
Limitation of motion of the arm, to 25 degrees from the side, 
will be assigned a 30 percent evaluation for the minor, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
regulations do not give past medical reports precedence over 
current findings, see Francisco v. Brown, 7 Vet. App. 55 
(1994).  The Board should consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left shoulder disability.


Factual Background and Procedural History

In June 1981, service connection for residuals of a left 
shoulder injury was granted and noncompensable, or zero, 
percent evaluation was assigned; effective November 19, 1980.  
The grant was based on the veteran's service medical records 
and post-service treatment.  The veteran's service medical 
records revealed that he was injured after falling a from a 
helicopter.  Injury was sustained to the left shoulder and 
the veteran received treatment accordingly, and surgery was 
recommended.  

In a November 1980, private hospital consultation, it was 
noted that the veteran reported having left shoulder pain 
since the injury and that the pain was localized at the left 
shoulder.  It was observed that on passive range of motion, 
there was full range of motion with no pain.  On active range 
of motion, there was full range of motion with pain during 
abduction and shoulder flexion.  There was tenderness to 
palpation.  The assessment was hypertrophy of cornoid 
ligament.  

In December 1980, the veteran underwent a VA examination.  He 
complained of occasional, and at times persistent pain in the 
left shoulder with swelling and clicking.  Physical 
examination of the shoulder revealed normal musculature 
without atrophy.  There was full range of motion.  There was 
tenderness on top of the left shoulder.  There was also 
tenderness in the bicipital groove of the left shoulder.  
Crepitation was noted and was described as moderate.  The 
diagnosis was post traumatic arthritis, left shoulder.  

In a February 1995 VA x-ray of the left shoulder, the 
radiograph impression was normal left shoulder.  Findings 
were that the bones and soft tissues appeared normal.  No 
fractures were seen.  There was no evidence of subluxation or 
dislocation on the views provided.  There was no evidence or 
degenerative joint disease.  

In June 1995, the veteran initiated a claim for an increased 
evaluation for his left shoulder disability.  He indicated 
that he had pain for which he found it necessary to take 
medication.  The aforementioned medical x-ray was considered 
in conjunction of his claim.  

In a September 1995 rating decision, the RO denied an 
increased evaluation for the left shoulder disability because 
treatment records submitted showed no complaint of, treatment 
for or diagnosis for the service connected left shoulder 
disability; and the x-ray cited was normal.  

In January 1996, the veteran disagreed with the RO's rating 
action and filed a Notice of Disagreement.  He submitted 
several VA medical records showing his outpatient treatment 
during 1995.  In January 1995, he was seen for complaints of 
chronic pain of the left shoulder and arm.  It noted therein 
that the veteran was also status post motor vehicle accident 
two weeks prior and that he injured his left wrist and ribs 
in that accident.  In February 1995, he was seen in the he 
emergency room for complaints of left shoulder pain.  There 
was no tenderness of he cervical spine or left shoulder and 
there was minimal decreased range of motion of the left 
shoulder.  The diagnostic impression was left shoulder pain.  
At a follow-up visit in February 1995, there was decreased 
range of motion with full extension and pain with active 
extension.  In May 1995, he was seen in the neurology 
department and for neck pain and headaches and it was noted 
that he took Motrin for he left shoulder pain.  It was noted 
that the veteran had neck and headache pain secondary to 
muscular pain.  In August 1995, the veteran was seen for 
chronic left shoulder pain.  No previous records were 
available to the examiner, and the examiner stated that there 
was no swelling, no effusion, and no erythema.  There was 
tenderness in the posterior aspect of the left shoulder and 
there was full range of motion.  The normal left shoulder x-
ray of February 1995 was noted.  Sensory and other 
neurological indicators were negative.  In October 1995, the 
veteran had a neurological consultation and it was noted that 
the veteran was getting no relief with Ibuprofen.  
Examination showed no swelling, no effusion and negative 
impingement symptoms.  Range of motion was full and the 
assessment was left shoulder pain, unknown etiology, with 
full range of motion and normal strength.  In November 1995, 
the assessment was left shoulder pain, rule out bursitis, and 
wait for magnetic resonance results.  In December 1995, it 
was noted that he had undergone a magnetic resonance imaging 
which showed a 1.5 centimeter ganglion cyst lateral to 
coracoid.  Physical examination revealed no weakness, no 
swelling and no effusion.  Range of motion was from 0 to 170 
degrees for abduction, and the same for forward flexion.  
Pain was noted.  The assessment was left shoulder pain; 
tendonitis, bursitis, and ganglion cyst of the left coracoid 
process.  

In 1996, the veteran was seen at VA on January 3rd for 
chronic left shoulder pain.  Physical examination revealed no 
tenderness and no swelling in the left shoulder.  Forward 
flexion was from 0 to 160 degrees, and abduction was to 160 
degrees.  External rotation was from 0 to 80 degrees on the 
right and on the left it was from 0 to 60 degrees.  There was 
positive impingement.  The assessment was left shoulder pain, 
probably secondary to rotator cuff tear; ganglion cyst, left 
coronoid; status post steroid injection of the left shoulder.  
Physical therapy was prescribed.  On January 12th, physical 
examination revealed flexion to 170 degrees, abduction to 
175 degrees, and negative impingement.  It was noted that 
there was 4/5 internal rotation, 3/5 external rotation.  He 
was weak on lift off.  It was reported that there was 5/5 
motor strength distally.  X-rays were negative.  MRI showed 
minimal fluid at the RTC insertion, probable tear anteriorly.  
The impression was small RTC tear-anterior.  On January 24th, 
physical examination revealed no atrophy.  Range of motion 
was forward flexion to 120 degrees, abduction to 135 degrees, 
and there was good strength, and some pain with internal 
rotation.  There was pain over the biceps and tenderness.  
There was no pain to superspinetos to resistance.  The 
impression was biceps tendonitis with some elements of 
superspinotos.  

In October 1996, the veteran underwent a VA examination for 
the joints.  The veteran reported that despite physical 
therapy, there had been little improvement in the full range 
of motion of the shoulder.  He said that he noticed pain upon 
reaching for high objects and reaching behind his back.  The 
veteran reported that there was occasional popping and 
locking noises in the left shoulder.  

Physical examination of the left shoulder revealed was 
notable for painful abduction which was nonetheless  
achievable to 180 degrees, according to the examiner.  There 
was moderate laxity on resistance of active adduction of the 
outstretch of the left forearm and tenderness was noted over 
the insertion of the left biceps tendon and on 
acromioclavicular apex.  Pectoralis, deltoid, infra and 
suprascapular muscle strength as well as biceps, triceps, and 
muscle strength was normal.  Pronator and supinator muscles 
of the arm were normal and digital extensors and flexors of 
the wrists and fingers were normal.  No atrophy or 
fasciculations of those areas were noted.  No heat or redness 
of the left shoulder joint were noted.  The examiner went on 
to discuss the physical examination of the right shoulder, 
the hips, the knees, and the ankles.  It was noted that the 
veteran was able to rotate the left upper limb behind the 
back similar to that on the right hand side and was able to 
anteriorly rotate the left limb in a similar manner to that 
of the right.  

In conclusion, the examiner wrote that the veteran was status 
post torn rotator cuff injury of the left shoulder.  It was 
noted that magnetic resonance imaging studies had documented 
repeated evidence for a partially torn rotator cuff, thus 
confirming the clinical diagnosis and explaining the 
symptoms.  

At a personal hearing before the RO in October 1997, the 
veteran testified that he believed that he did not receive an 
adequate VA examination in October 1997 because he thought 
the examination lasted no more than a minute and a half.  He 
described that the examiner walked in and moved his arm up 
and down, and said, " 'okay, that's it,'" and walked out of 
the door.  The veteran stated that he did not believe that 
the examiner could have given him a fair evaluation and 
evaluated him correctly, especially considering the amount of 
pain that the veteran said he experienced with the left 
shoulder disability.  The veteran testified and repeated, 
verbatim, some of the findings of his January 3rd, 12th, and 
24th, examinations at VA.  The veteran indicated that he took 
steroid shots at one point.  He was currently employed as a 
quality assurance engineer and that he did not experience 
problems with the shoulder disability with his job.  He 
looked under microscopes and evaluated materials and wrote 
reports.  The only physical labor that the veteran did was 
his own exercise and strengthening program.  The veteran 
testified that he had some problems with sleeping, and that 
he had muscle spasms.  The veteran said he had chronic pain 
and that he had learned to live with that pain.  He testified 
that he was right handed.


Analysis

The Board has reviewed the evidence of record in its 
entirety, as stated above, and determines that the veteran is 
not entitled to an increased evaluation in this instance.  

Upon review of the record, the Board finds that the veteran 
has essentially full range of motion of the left shoulder, 
albeit with pain.  It is noted here that the RO increased the 
veteran's rating disability from zero to 10 percent 
disabling, after his hearing testimony and review of the 
medical records in support of his claim.  In his November 
1997 decision, the RO hearing officer noted the veteran had 
full range of motion, but with pain; and that an increased 
rating for the disability was warranted, analogous to 
malunion or nonunion of the clavicle or scapula.  The 
effective date was set as May 23, 1995, the date of receipt 
of the claim on appeal.  

The veteran's range of motion was normal, zero to 180 degrees 
at the last VA examination in October 1996, and it was 
essentially normal or just slightly decreased to 170 degrees, 
for all of the time he was seen for treatment at VA in 1995 
and 1996.  See 38 C.F.R. § 4.71, Plate I.  The Board 
recognizes that the veteran has had persistent complaints of 
pain, as was well reported and documented at outpatient 
treatment.  However, while he has subjective complaints about 
pain on motion, objective observation of the veteran by VA 
examiners for the last few years shows pain as the main 
problem with negative findings of other symptomatology on 
most occasions.  Almost always when seen, there was no 
swelling or tenderness noted.  Otherwise, he is just status 
post torn rotator cuff injury of the left shoulder, with a 
partially torn rotator cuff, indicative of no more than a 10 
percent rating.  The symptomatology manifested by this 
disability currently does not indicated that a 20 percent 
evaluation would be warranted analogous to nonunion of the 
clavicle or scapula with loose movement under Diagnostic Code 
5203; nor for moderate deformity of the humerus under 
Diagnostic Code 5202.  The veteran's main problem is pain, 
for which he is now compensated by the 10 percent rating 
already in effect.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca v. Brown, 8 Vet. App. at 204-205; 
38 C.F.R. §§ 4.40, 4.45. 

In any event, the Board finds no basis for an evaluation 
greater than 10 percent for the left shoulder disability at 
this time.  Accordingly, the veteran's claim is denied.

In reaching this determination, it is the judgment of the 
Board that the preponderance of the evidence is against the 
veteran's claim and, therefore, there is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).

Finally, the Board has considered the contention that the 
veteran's most recent VA examination was inadequate.  
Implicit in the veteran's contention is that the examination 
was merely cursory in nature.  A review of the October 1996 
VA examination report, however, reveals no evidence of 
irregularity, and if he did undergo a cursory examination, it 
is difficult to ascertain how the report came to contain the 
very specific findings that it does.  The fact that a 
clinical examination gives rise to evidence which does not 
establish entitlement to an increased evaluation does not 
render such an examination deficient. Accordingly, the Board 
concludes that the October 1996 compensation examination 
report accurately reflects the findings of that study.






ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left shoulder disability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


